Case 1:21-cv-02698-EK-RML Document 12 Filed 07/27/21 Page 1 of 3 PageID #: 41




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --X
                                                                       :
 ALTER Y. GOLDBERG, individually and on                                :
 behalf of all other similarly situated,                               :   Case No.: 21-cv-2698(EK)(PML)
                                                                       :
                                               Plaintiff,              :
                                                                       :   STIPULATION AND PROPOSED
 -against-                                                             :   ORDER FOR BRIEFING
                                                                       :   SCHEDULE
 GENERAL REVENUE CORPORATION                                           :
                                                                       :
                                               Defendant.              :
                                                                       :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --X

         On July 20, 2021, the Court entered an Order [Dkt. 8] ruling that a pre-motion conference

is not required before Defendant General Revenue Corporation (“GRC”) files its forthcoming

Motion to Dismiss and set the following briefing schedule for the parties:

        Motion by August 19, 2021;

        Response by September 20, 2021; and

        Reply, if any, by September 30, 2021.

The Order continued that the “parties are encouraged not to file their motion papers and submit

courtesy copies until the motion has been fully briefed, unless doing so might cause a party to miss

a statutory deadline.” Id. Under Fed. R. Civ. P. 12(a) and the terms of its Waiver of Service [Dkt.

5], the date for GRC to answer, move, or otherwise respond to Plaintiff’s Complaint is August 2,

2021 (“Answer Date”). In an abundance of caution, the parties hereby stipulate and agree that

GRC’s Answer Date shall be extended until August 19, 2021 in order to comply with the Court’s

Scheduling Order and permit the parties to withhold filing their motion papers until the matter is

fully briefed. This is GRC’s first request for an extension and Plaintiff Alter Y. Goldberg consents

to this extension.

                                                                1
Case 1:21-cv-02698-EK-RML Document 12 Filed 07/27/21 Page 2 of 3 PageID #: 42




Dated: New York, New York
       July 27, 2021

Horowitz Law, PLLC                                     Diamond McCarthy LLP

/s/ Uri Horowitz                                       /s/ Lon J. Seidman
Uri Horowitz, Esq.                                     Lon J. Seidman, Esq.
144-41 70th Road                                       295 Madison, Avenue, 11th Floor
Flushing, NY 11367                                     New York, New York 10017
P. (718) 705-8700 x126                                 Tel: (212) 430-5400
F. (718) 705-8705                                      Fax: (212) 430-5499
uri@horowitzlawpllc.com                                lseidman@diamondmccarthy.com

Attorney for Plaintiff                                 -and-
Alter Y. Goldberg
                                                       Keating Muething and Klekamp, PLL

                                                       /s/ Jacob D. Rhode
                                                       Jacob D. Rhode, Esq.
                                                       One East Fourth Street, Suite 1400
                                                       Cincinnati, Ohio 45202
                                                       Tel: (513) 579-6580
                                                       Fax: (513) 579-6457
                                                       jrhode@kmklaw.com

                                                       Attorneys for Defendant
                                                       General Revenue Corporation


                                     [PROPOSED] ORDER

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that Defendant General

Revenue Corporation’s Answer Date is extended until August 19, 2021. The parties shall comply

with the briefing schedule set forth in the Court’s July 20, 2021 Order [Dkt. 8].




Dated                                                  Judge Eric R. Komitee




                                                 2
Case 1:21-cv-02698-EK-RML Document 12 Filed 07/27/21 Page 3 of 3 PageID #: 43




                                  CERTIFICATE OF SERVICE

            I certify that on July 27, 2021, I filed the foregoing STIPULATION AND PROPOSED

ORDER FOR BRIEFING SCHEDULE with the clerk of the court by using the CM/ECF system, and

that a copy of same was served to all counsel of record.



                                                           /s/ Jacob D. Rhode
                                                           Jacob D. Rhode

11000262.




                                                  3
